MEMORANDUM **
Alejandro-DeLeon’s retaliation claim under 42 U.S.C. § 2000e-3(a) fails. He presented no facts to support his conclusory allegations that the legitimate reasons the University and College System of the State of Nevada (UCSSN) gave for not renewing his teaching contract were pretextual. Turin v. County of Los Angeles, 123 F.3d 1259, 1265 (9th Cir.1997) (stating that when a plaintiff offers nothing “other than [his] own conclusory statements, to refute the [defendant’s] explanations for its decisions, we affirm the district court’s grant of summary judgment to defendants with respect to ... claims of unlawful retaliation”).
Summary judgment was also appropriate with respect to Alejandro-DeLeon’s *573claim under 42 U.S.C. § 1983. The five-month span between Alejandro-DeLeon’s first complaint and the non-renewal of his teaching contract was insufficient to create a genuine issue of material fact on his claim that his complaint was a “substantial or motivating” factor in the non-renewal of his teaching contract. See Keyser v. Sacramento City Unified Sch. Dist., 238 F.3d 1132, 1140 n. 4 (9th Cir.2001) (stating that “a proximity of three months or more is insufficient to create a genuine issue of material fact”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.